USCA4 Appeal: 21-6563      Doc: 7        Filed: 01/11/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6563


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        REGGIE LAMAR KELLEY, a/k/a Lil Red,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Cameron McGowan Currie, Senior District Judge. (3:04-cr-00998-CMC-1)


        Submitted: October 13, 2021                                       Decided: January 11, 2022


        Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Reggie Lamar Kelley, Appellant Pro Se. Elliott Bishop Daniels, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6563      Doc: 7         Filed: 01/11/2022      Pg: 2 of 2




        PER CURIAM:

               Reggie Lamar Kelley appeals the district court’s orders denying his pro se 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release, as well as counsel’s supplemental

        motion for relief under § 3582(c)(1)(A). After reviewing the record, we conclude that the

        district court did not abuse its discretion in denying Kelley’s motions. See United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review for order denying

        compassionate release), pet. for cert. filed, No. 21-5624 (U.S. Sept. 8, 2021); see also

        United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order

        denying compassionate release where “[t]he court’s rationale . . . was both rational and

        legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

        allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

        affirm the district court’s order. United States v. Kelley, No. 3:04-cr-00998-CMC-1

        (D.S.C. filed Mar. 31, 2001 & entered Apr. 1, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2